                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

ANJI BRADSHAW, as Special          )
Administrator for the Estate of    )
Nathan Bradshaw,                   )
                                   )
                     Plaintiff,    )
                                   )
       v.                          )      Case No. 17-CV-615-TCK-FHM
                                   )
ARMOR CORRECTIONAL                 )
HEALTH SERVICES, INC.,             )
                                   )
                     Defendant.    )

                                  OPINION AND ORDER

       Plaintiff’s Second Motion to Compel, [Dkt. 82], has been fully briefed and is before

the court for decision. The motion is related to the court’s July 6, 2018 Order compelling

Defendant to produce certain information to Plaintiff by July 20, 2018. [Dkt. 58]. Defendant

contends it has fully complied with the Order, while Plaintiff apparently contends Defendant

has not complied with the Order. However, instead of promptly seeking to enforce the

Order, Plaintiff issued new discovery requests to Defendant on January 19, 2019, one

month before the discovery deadline. Plaintiff’s Second Motion to Compel addresses

Defendant’s responses to the January 19, 2019 discovery requests.

       Plaintiff’s January 19, 2019 discovery requests contain numerous broad general

requests calling for production of voluminous documents. They also request more specific

documents which were referenced in other documents previously produced by Defendant.

In the briefing, Plaintiff fails to explain how any of the requests were encompassed in the

court’s Order of July 6, 2018 or the importance of the requested documents in resolving

particular issues that remain in the case at this late stage of the litigation. This case was
filed in March 2017 and Plaintiff has had almost two years to conduct discovery.

Dispositive motions have been filed and fully briefed.

       The court finds that Plaintiff has not established that Defendant failed to comply with

the court’s July 6, 2018 Order. The court further finds that Plaintiff’s January 19, 2019

discovery requests are not proportional to the needs of the case in light of Plaintiff’s ample

previous opportunity for discovery, Plaintiff’s delay in pursuing discovery, and Plaintiff’s

failure to specifically identify any particular documents of importance to the case. Plaintiff’s

Second Motion to Compel, [Dkt. 82], is DENIED.

       SO ORDERED this 12th day of April, 2019.




                                               2
